Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 17/281,928 filed on 03/31/2021.  Claims 1-16 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9, 12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “the assembly” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the assembly” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the action” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5, line 4, the recitation of “an axial direction and a radial direction” constitutes a double inclusion since “an axial direction and a radial direction” was previously recited in claim 1, line 3.
Claim 6, lines 3-4, the recitation of “an axial direction and a radial direction” constitutes a double inclusion since “an axial direction and a radial direction” was previously recited in claim 1, line 3.
Claim 7 recites the limitation “the action” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the assembly” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the assembly” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the action” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the assembly” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the reducer mail bearing” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the inner race and outer race” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the main bearing” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the flexspline” in line 4, which is unclear of its reference because “a strong flexsplilne” and “a weak flexspline were recited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2, 5-6 and 10-16 are rejected under 35 U.S.C. 102(b) as being anticipated by Kiryu (US 4,909,098).
Kiryu teaches a double-flexspline harmonic reducer (Fig. 2), comprising a strong flexspline (5, 7) (note for the purpose of the interpretation, elements 5 and 7 are combined to be one element as 5 is secured to 7), a weak flexspline (4) and a wave generator (2), wherein the strong flexspline and the weak flexspline are coaxially fixed in an axial direction and a radial direction, and teeth which can be engaged with each other and are different in the number thereof are provided on the strong flexspline and the weak flexspline respectively; the wave generator causes the weak flexspline to undergo non-circular elastic deformation and then to partially engage with the strong flexspline (see Fig. 1), and a contact portion of the strong flexspline and the weak flexspline undergoes non-circular elastic deformation under a radial pressure from the weak flexspline; and a wall thickness of the strong flexspline (see portion 7) is greater than that of the weak flexspline (4).
As to claim 2, wherein the strong flexspline comprises a thin-wall structure (7) which can elastically deform between a tooth ring structure (5) and a connecting flange structure (left end).
As to claim 5, wherein the double-flexspline harmonic reducer further comprises a reducer main bearing (8) through which the strong flexspline (5, 7) and the weak flexspline (4) are coaxially fixed in an axial direction and a radial direction.
As to claim 6, wherein the double-flexspline harmonic reducer further comprises a wave generator locating bearing (30) through which the wave generator (2) is fixed in an axial direction and a radial direction to the strong flexspline or the weak flexspline.
As to claim 10, wherein the strong flexspline (5, 7) is a tubular elastic part with an inward flanging.
As to claim 11, wherein the weak flexspline (4) is a thin-wall tubular elastic part with an inward flanging.
As to claim 12, wherein the double-flexspline harmonic reducer further comprises an outer flexspline protective casing (7’) fixed to an outer race of a reducer main bearing (9).
Note that claims 13-16 appear to be product-by-process claims because of the recited process injection molding, minimally machined, directly molded through injection, directly molded by machining, and machined by laser engraving or etching.
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection bases alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable.  In re Brown, 173 USPQ 685, 688 (CCPA 1972).  See MPEP 2113.

 Allowable Subject Matter
Claims 3-4 and 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the attached form PTO-892). 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Joyce can be reached on 571-272-7107.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HA DINH HO/Primary Examiner, Art Unit 3658